DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1762531, filed on 5/20/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the distribution unit as an electric control board (paragraph 0004, lines 1-3).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant admitted prior art Terranova et al (EP1998406).

	With regards to claims 1 ,12 and 13, Terranova et al discloses a heating device for an air-conditioning unit (electric radiator for air conditioning installation of a vehicle, paragraph 0056, lines 8-10), the heating device comprising:
a heating body supplied with current in order to heat an airflow passing through said heating body (heating body comprises heating elements that are connected to control devices with electrical switches, paragraph 0003, lines 5-8),
the heating body comprising heating elements that are flowed through by said current and located in tubes that are electrically insulated from the heating elements (heating body comprises heating elements 2 is for example a resistor with a PTC which standardly has insulated, paragraph 0056, lines 3-4), said heating elements being controlled via a distribution unit (electronic control card 19 intended to drive and control the selective use of the heating element 2, paragraph 0061, lines 1-2)
the heating device comprising means for grounding a plurality of metal elements that are distributed in the heating body and the distribution unit (first electrical connection 10 is constituted as an electrical ground brought to the potential of 0 volts, paragraph 0060, lines 1-3),
in that wherein said grounding means consist of a grounding circuit passing through the heating body and the distribution unit, at least one part of said grounding circuit being integrated into a protective housing of the distribution unit (first electrical connection 10 is integrated into the housing of connective device 1, Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al as applied to claims 1,12 and 13 above, and further in view of applicant admitted prior art Eberspaecher (DE202009005582).
.
With regards to claim 2, Terranova et al does not discloses wherein said at least one part of the grounding circuit is made from an electrically conductive aluminum, steel or brass metal material.
Eberspaecher teaches wherein said at least one part of the grounding circuit is made from an electrically conductive aluminum, steel or brass metal material (sheet metal material of the ground connection 18, paragraph 0026, lines 3-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grounding circuit of Terranova et al with the sheet metal as taught by Eberspaecher in order to provide efficient grounding. 
With regards to claim 3, Eberspaecher teaches wherein the at least one part of the grounding circuit consists of a connecting bar arranged within the housing (ground connection element 18 consist of connecting bar arranged in plug housing 24, Fig. 2).
With regards to claim 4, Eberspaecher teaches wherein the protective housing is made from an electrically insulating plastic material (connector housing 24 is made of plastic material, paragraph 0028, lines 6-8).
With regards to claim 5, wherein said at least one part of the grounding circuit is overmolded into the housing and forms an insert (ground connection elements 18 are preferably connected to the plastic material of the connector housing 24 by overmolding which would create an insert, paragraph 0028, lines 7-8).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al and Eberspaecher as applied to claims 2-5 above, and further in view of Bohlender et al (US 9,338,831).

With regards to claim 6, Terranova et al and Eberspaecher does not teach a metal heat sink plate through which the grounding circuit passes.
Bohlender et al teaches a metal heat sink plate (heat sink 32 is made of aluminum or copper, col 8, lines 60-63) through which the grounding circuit passes (the heat sinks 32 are connected to ground through the screening contact plate 192, col 17, lines 45-52).
It would have been obvious to one skilled in the art at the time the invention was made to modify the grounding circuit of Terranova et al and Eberspaecher with the heat sink plate as taught by Bohlender et al in order to provide a good thermal conducting material for a heating element. 
With regards to claim 7, Eberspaecher teaches wherein the bar comprises a first end electrically connected to the plate, a central part overmolded into the housing, a second free end, overmolded at bar 18 is connected to plate 30 and overmolded as one part, Fig. 3).
	With regards to claim 8, Eberspaecher teaches the bar is integral with the plate (bar 18 is integral with the plate 30, Fig. 3) and comprises: a central part overmolded into the housing, a free end, overmolded at least partially into the housing,and connected to a grounding stud (bar 18 is connected to plate 30 and overmolded as one part, Fig. 3).
	With regards to claim 9, Eberspaecher teaches the bar extends orthogonally to the plate (bar 18 is orthogonal with plate 30, Fig. 3).
	With regards to claim 10, Terranova et al teaches wherein the distribution unit comprises an electronic control board (electronic control card 19 intended to drive and control the selective use of the heating element 2, paragraph 0061, lines 1-2) on which heat releasing components are fixed, the plate being contact with these components (first electrical conductor and second electrical conductor which provide heat are respectively connected to first and second connecting lugs, paragraph 0019, lines 1-4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Terranova et al, Eberspaecher and  Bohlender as applied to claim 6-10 above, and further in view of Uhl et al (US 2004/0112884).

With regards to claim 11, Terranova et al, Eberspaecher and  Bohlender et al does not teach wherein the bar extends over substantially the entire length of the electronic board and at a distance from the electronic board .
Uhl et al teaches the bar extends over substantially the entire length of the electronic board and at a distance from the electronic board (metal plate 7 extends over the entire length of the electronic board 6 at distance by glue layer 15, Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761